IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REASSIGNMENT OF JUDGES               : No. 349 Common Pleas Judicial
OF THE COURT OF COMMON PLEAS                : Classification Docket
OF THE FIFTH JUDICIAL DISTRICT OF           :
PENNSYLVANIA                                :
                                            :

                                       ORDER

PER CURIAM:
              AND NOW, this 24th day of January, 2018, upon consideration of the

Petition of Jeffrey A. Manning, President Judge of the Court of Common Pleas of the

Fifth Judicial District of Pennsylvania, for the reassignment of Judges to a division of the

court, it is hereby ORDERED that the Petition is granted and the following

reassignments are approved:

       From Family Division to Civil Division

       Hon. Donald R. Walko, Jr.

       From Criminal Division to Civil Division

       Hon. Philip A. Ignelzi

       From Civil Division to Family Division

       Hon. Michael F. Marmo

       From Family Division to Criminal Division

       Hon. Mark V. Tranquilli